DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings Objections
The drawings are objected to because signal 418 in 4-1 is both FM and PM, not only FM.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
The disclosure is objected to because of the following informalities: In page 19 paragraph [0043], beat signal 434 represents the sum and difference of the frequency-modulated and phase-modulated radar signal 420. In paragraph [0054] page 24, line 1 should read 604 rather than 406. Another numbering and referencing issue is 502-8 rather than 502-4 in paragraph [0060]. Appropriate .
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-10, 15-18, 20 are rejected under 35 U.S.C. 102(a)(1) over Khalid [US 2019 / 0293784].
Regarding claims 1, 3-10, 15-18, 20, Khalid discloses:
A scalable cascading Khalid [US 2019 / 0293784] in ([0004] where it refers to “interconnected (cascaded)”) automotive radar system comprising: 
a plurality of transceivers including a first transceiver and a second transceiver each configured to output a respective local oscillator (LO) signal; Khalid [US 2019 / 0293784] in (Fig. 10 in LO_out of MMIC2 and MMIC3)
a combiner configured to merge the respective LO signal that is output from the first transceiver with the respective LO signal that is output from the second transceiver into a common oscillator signal; Khalid in (Fig. 17A in block 9a)
a divider configured to distribute the common oscillator signal to each of the plurality of transceivers when the transceivers are emitting radar signals for detecting radar reflections from targets outside an automobile; Khalid in (Fig. 17A in block 9b) and 
a radar control component configured to output information associated with the radar reflections detected from the radar signals that reached the targets outside the automobile. Khalid in (Fig. 3 in block 50 where the system controller controls the DSP; where the output information is processed) 
3. The scalable cascading automotive radar system of claim 1, further comprising an antenna configured to emit the radar signals and detect the radar reflections. Khalid in (Fig. 4)  

5. The scalable cascading automotive radar system of claim 4, wherein the at least two additional transceivers are each configured to not output a respective LO signal.  Khalid in (Fig. 17A in MMIC5 and MMIC6 and [0004] where it states MMICs are referred to “RF frontend of a radar transceiver”)
6. The scalable cascading automotive radar system of claim 4, wherein the at least two additional transceivers is each configured to output a respective LO signal, Khalid in (Fig. 17A in MMIC1 and MMIC4) and 
the combiner is configured to merge the respective LO signals from each of the first, second, and the at least two additional transceivers into the common oscillator signal. Khalid in (Fig. 17A in 9a: if it can be done it for two LO signals, it can be done for three, four and more).
7. The scalable cascading automotive radar system of claim 1, wherein the divider is configured to evenly distribute the common oscillator signal to a respective LO signal input of each of the plurality of transceivers.  Khalid in (Fig. 5).
8. A scalable cascading automotive radar system comprising: 
a plurality of transceivers each capable of outputting a respective local oscillator (LO) signal; Khalid in (Fig. 10)
a combiner configured to merge the respective LO signal that is output from at least two of the plurality of transceivers into a common oscillator signal; Khalid in (Fig. 17A in block 9a)
a divider configured to distribute the common oscillator signal to each of the plurality of transceivers when the transceivers are emitting radar signals for detecting radar reflections from targets outside an automobile; Khalid in (Fig. 17A in block 9b) and 
a radar control component configured to output information about the radar reflections from the targets outside the automobile.  Khalid in (Fig. 3 in block 50 where the system controller controls the DSP; that’s where the output information is processed).
9. The scalable cascading automotive radar system of claim 8, wherein the combiner is configured to not merge the respective LO signal from at least two other transceivers of the plurality of transceivers. Khalid in (Fig. 13). 112(b)
10. The scalable cascading automotive radar system of claim 8, wherein the divider comprises multiple dividers configured to distribute an equal portion of the common oscillator signal output from the combiner to the respective LO signal input of each of the plurality of transceivers.  Khalid in (Fig. 17a)
15. A method comprising: 
obtaining, from each of at least two transceivers of a scalable cascading automotive radar system, a respective local oscillator (LO) signal; Khalid in (Fig. 10 from MMICs 2&3)
generating, based on a combination of the respective LO signals output from the at least two transceivers, a common oscillator signal for input to the at least two transceivers when the at least two 
inputting the common oscillator signal into a respective LO signal input of each of the at least two transceivers when the at least two transceivers are emitting the radar signals for detecting the radar reflections from the targets outside the automobile. Khalid in (Fig. 17A] 
16. The method of claim 15, further comprising: while inputting the common oscillator signal into the respective LO signal input of each of the at least two transceivers, simultaneously inputting the common oscillator signal into additional transceivers of the automotive radar system that do not output respective LO signals when the at least two transceivers are emitting the radar signals for detecting the radar reflections from the targets outside the automobile.  Khalid in (Fig. 17A]
17. The method of claim 16, further comprising: refraining from obtaining the respective LO signals that are output from the additional transceivers.  Khalid in (Fig. 17A in MMICs 5&6]
18. The method of claim 15, wherein generating the common oscillator signal for input to the at least two transceivers comprises: combining the respective LO signals of the at least two transceivers prior to dividing the combined respective LO signal into the common oscillator signal. Khalid in (Fig. 17A in 9a 9b 9c).

20. The method of claim 15, further comprising: detecting the radar reflections that are synchronized to the common oscillator signal.  Khalid in (Figs. 1&2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid [US 2019/0293784] in view of Roland [DE 10 2017 217 805].
Regarding claim 2 Khalid fails to disclose:
2. The scalable cascading automotive radar system of claim 1, further comprising an amplifier between the combiner and the divider, the amplifier configured to increase the common oscillator signal to a threshold level required by the plurality of transceivers for emitting the radar signals and detecting the radar reflections from the targets.  
Roland, however, discloses:
2. The scalable cascading automotive radar system of claim 1, further comprising an amplifier between the combiner and the divider, the amplifier configured to increase the common oscillator signal to a threshold level required by the plurality of transceivers for emitting the radar signals and detecting the radar reflections from the targets. Roland [DE 10 2017 217 805] in (Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Khalid in view of Roland and use of a known technique to improve similar devices in the same way: the amplifier in 601. If the amplifier can be used to increase the level of the signal input to the power divider, it can be used, as well, to increase the level of the common signal between the combiner and the divider. 

Regarding claim 19, Khalid fails to disclose:
19. The method of claim 18, further comprising: amplifying the common oscillator signal prior to, or subsequent to, dividing the combined respective LO signal into the common oscillator signal.  

Roland, however, discloses:
19. The method of claim 18, further comprising: amplifying the common oscillator signal prior to, or subsequent to, dividing the combined respective LO signal into the common oscillator signal.  Roland in (Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Khalid in view of Roland and use of a known technique to improve similar devices in the same way: the amplifier in 601. If the amplifier can be used to increase the level of the signal input to the power divider, it can be used, as well, to increase the level of the common signal between the combiner and the divider. 






Claim 11-14 is rejected under 35 U.S.C. 103 as being unpatentable over Khalid in view of Rao 
[US 2018/0172813].

Khalid fails to disclose:
11. The scalable cascading automotive radar system of claim 8, wherein the radar control component is further configured to: generate a first chirp with a first of the plurality of transceivers]; and generate a second chirp with a second of the plurality of transceivers, the second chirp having a different frequency function over time than the first chirp.  


Rao, discloses:
11. The scalable cascading automotive radar system of claim 8, wherein the radar control component is further configured to: generate a first chirp with a first of the plurality of transceivers]; and generate a second chirp with a second of the plurality of transceivers, the second chirp having a different frequency function over time than the first chirp.  Rao [US 2018 / 0172813] in (Fig. 1B and [0023] where it talks about increasing the chirp bandwidth and the maximum slope of the chirp which means the respective frequency functions of the chirps are different).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Khalid in view of Rao and apply a known technique to a known device ready for improvement to yield predictable results. Here, having different frequency functions for different chirps used for different transceivers allows for the radar to be versatile and diverse.

Regarding claim 12, 13 Khalid discloses:

12. The scalable cascading automotive radar system of claim 11, wherein the radar control component is further configured to: generate a third chirp with a third of the plurality of transceivers; and generate a fourth chirp with a fourth of the plurality of transceivers. Khalid in (Fig. 5 where there are at least three MMICs. If there are three MMICs, there could be four, five and so on).

13. The scalable cascading automotive radar system of claim 12, wherein at least two chirps have respective frequency functions of time that are the same.  Khalid in (Fig. 2). 

Regarding claim 14, Khalid fails to disclose:

14. The scalable cascading automotive radar system of claim 12, wherein at least two chirps comprise respective frequency functions of time that are different. 
 
Rao, discloses:
14. The scalable cascading automotive radar system of claim 12, wherein at least two chirps comprise respective frequency functions of time that are different.  Rao in (Fig. 1B and [0023] where it talks about increasing the chirp bandwidth and the maximum slope of the chirp which means the respective frequency functions of the chirps are different.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Khalid in view of Rao and apply a known technique to a known device ready for improvement to yield predictable results. Here, having different frequency functions for different chirps used for different transceivers allows for the radar to be versatile and diverse.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHER ISSA ALSHARABATI whose telephone number is (571)272-0443.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAHER AL SHARABATI/Examiner, Art Unit 3648

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648